Citation Nr: 1114844	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the right and left shoulders.   

2.  Entitlement to service connection for arthritis of the right and left wrists.   

3.  Entitlement to service connection for arthritis of the cervical spine.   

4.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), to include as due to tobacco use.   

5.  Entitlement to service connection for hypertension.   

6.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome (IBS).   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1967 to August 1971 and from October 1975 to January 1992.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, inter alia, denied the service connection claims listed herein. 

In November 2010, the Veteran presented testimony in a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

On a February 1991 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran appointed the Texas Veterans Commission as her representative.  However, during the November 2010 hearing, she clarified that while the Texas Veterans Commission had represented her in the past that she currently did not have any representation.  Accordingly, the Board finds that the Veteran withdrew her representation.  See 38 C.F.R. 20.608 (2010).  

During the November 2010 hearing, the Veteran indicated that she had fibromyalgia in her shoulders, neck, spine, elbows, and knees due to service. These service connection claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the reasons discussed herein, the Board finds that further development is warranted before the service connection claims can be adjudicated. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that she has arthritis of the bilateral shoulders, cervical spine, and bilateral wrists due to service.  She specifically asserts that during her 20 plus years of service she was constantly working in the administration section and her exposure to routine clerical work and equipment led to her current arthritis.  The Veteran's Form DD 214's show that she was a medical administration specialist and worked in health service management support.  The Board notes that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, e.g., that she performed repetitive clerical/administrative work during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds her statements regarding her in-service work to be credible.  Additionally, review of the record shows that the Veteran has current diagnoses of arthritis (shoulders and spine) and service treatment records show that the Veteran was seen on multiple occasions for complaints related to her shoulders and cervical spine (e.g. August 1972 for right shoulder muscle strain, April 1977 for painful cervical spine and right shoulder, May 1987 for stiff neck into the left shoulder and arm, and August 1988 for neck pain).    

In light of the credible testimony of her in-service duties and the various notations cited during service, the Board is of the opinion that an examination should be scheduled to determine the nature, etiology, and approximate date of onset of any current arthritis of the shoulders, cervical spine, and bilateral wrists, and to specifically determine whether any currently diagnosed arthritis is etiologically related to the notations in service and to her contentions that it is related to her in-service administrative duties.  

The Veteran also contends that she has a respiratory disability, claimed as COPD, due to service.  The record shows that the Veteran currently has COPD and service treatment records show that she was seen on multiple occasions for pneumonia (November 1968, September 1973, October 1973, June 1982, and July 1982).  On remand, the Veteran should be afforded an examination to determine the nature, etiology, and approximate date of onset of any current respiratory disability, and to specifically determine whether any currently diagnosed disability is etiologically related to the notations during service of pneumonia.  While the Veteran was afforded a VA examination in September 2008, the Board finds that this examination is inadequate for rating purposes.  The examiner, while noting that the Veteran was first diagnosed with COPD 5 years previously, did not render as opinion as to the relationship, if any, between her in-service respiratory complaints and her current respiratory conditions.  

As to hypertension, the Veteran essentially contends that while she has a family history of such, hypertension was caused by the stress she endured during service.  The record shows that the Veteran currently has hypertension.  As noted above, the Veteran is competent to attest to factual matters of which she has first-hand knowledge, e.g., that she was under stress during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds these statements to be credible.  On remand, the Veteran should be afforded an examination to determine the nature, etiology, and approximate date of onset of any current hypertension, and to specifically determine whether any currently diagnosed hypertension is related to stress she endured during service. 

Lastly, the Veteran asserts that she has a gastrointestinal disability, claimed as IBS, due to service to include stress over the years.  As noted above, the Veteran is competent to attest to factual matters of which she has first-hand knowledge, e.g., that she was under stress during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds her statements to be credible.  Additionally, review of the record shows that post-service the Veteran has been diagnosed with IBS and she complained of gastrointestinal problems on multiple occasions during service (December 1960, January 1971, June 1971, March 1972, November 1973, December 1974, March 1975, February 1977, April 1977, September 1977, December 1979, July 1983, February 1985, April 1985, August 1985, and September 1986).  On remand, the Veteran should be afforded an examination to determine the nature, etiology, and approximate date of onset of any current gastrointestinal disability, and to specifically determine whether any currently diagnosed disability is etiologically related to the various gastrointestinal complaints in service. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature, etiology, and approximate date of onset of any current arthritis of the bilateral shoulders, cervical spine, and/or bilateral wrists.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should determine the approximate date of onset of the Veteran's arthritis of the bilateral shoulders, cervical spine, and/or bilateral wrists. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's arthritis in the bilateral shoulders, cervical spine, and/or bilateral wrists is related to service, to include as due to performing routine clerical work and equipment during service.  

The examiner should also comment on the in-service notations as to complaints related to the cervical spine and shoulders. 

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.

2.  Schedule the Veteran for a VA examination to determine the nature, etiology, and approximate date of onset of any current respiratory disability, to include COPD.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should determine the approximate date of onset of the current Veteran's respiratory disability. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's respiratory disability is related to service, to include as due to the in-service notations of pneumonia.   

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and approximate date of onset of hypertension.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should determine the approximate date of onset of the current Veteran's hypertension. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension is related to service, to include as due to stress endured therein.   

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.

4. Schedule the Veteran for a VA examination to determine the nature, etiology, and approximate date of onset of any current gastrointestinal disability, to include IBS.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should determine the approximate date of onset of the current Veteran's gastrointestinal disability. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's gastrointestinal disability is related to service, to include as due to the in-service gastrointestinal complaints, or stress during service.   

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.

5. Notify the Veteran that it is her responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6. Then, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide her with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



